LatimeR, Judge
(dissenting):
I dissent.
In this special court-martial case, trial counsel was seeking to lay a foundation for introducing the knife into evidence. In seeking to establish the chain of custody, the inadmissible testimony was elicited. The knife was not admitted so the legal officer’s statement that the accused admitted he had a knife was the only evidence which was. erroneously placed before the court-martial, and that error was rendered harmless by the subsequent pretrial confession of the accused in which he went far beyond the mere admission of the possession of a dangerous weapon.
Some time after the aforementioned colloquy, the accused was interrogated by an investigating officer — not the legal officer. He was fully advised of his rights under Article 31, he averred he understood them, and he does noti now contend he was not informed fully and adequately. Notwithstanding the warning, he voluntarily admitted drawing, opening, and brandishing the knife before the victim. The voluntariness or illegality of the confession is not asserted as there is not one iota of evidence from which it can be gleaned that the confession to the investigating officer was involuntary or that it was the product of the prior statements made to the legal officer. In United States v Dutcher, 7 USCMA 439, 22 CMR 229, and United States v Green, 7 USCMA 539, 23 CMR 3, we considered the possibility of prior searches, or statements not legalized by compliance with Article 31 of the Code inducing a subsequent confession. Here the accused did not make an issue of unlawful inducement of the subsequent confession, and in the former case, the Chief Judge, in his opinion concurred in by Judge Ferguson, used the following language:
“. . . The accused himself did not testify as to the reasons which induced him to confess. Referring to a like failure to testify, Judge Bros-man, writing for a unanimous Court in United States v Howell, 5 USCMA 664, 667, 18 CMR 288, said: ‘Certainly the accused — who must have known better than others — did not suggest that he was induced to speak because of anything said by Fincher. He said nothing at all on the subject— nor did any other witness.’ ”
Not only did the accused fail to speak in this instance, but, as previously mentioned, there is no evidence or contention that the confession was involuntary or in any way induced by the prior disclosure. I, therefore, find no reason to disregard his own version of the incident.
In addition to the confession of the accused, there is conclusive competent evidence that the accused possessed a knife at the time in question. The victim testified fully about the assault with the knife, and his testimony was *446corroborated by a disinterested third party. Their testimony was clear, positive, and consistent, and 'it was, in no way weakened by any rebutting testimony. With that mass of uncontested facts, I am convinced that the erroneous reception of the admission that the accused had a knife in his locker was so insignificant that it had absolutely no impact on the minds of the court-martial members and that, when it is disregarded, no reasonable person could consider the remaining testimony and honestly return any finding other than guilty.
I would affirm the decision of the board of review.